 Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 1 of 20 PageID: 1




Qinyu Fan, Esq.
Hang & Associates, PLLC
136-20 38th Avenue, Suite 10G
Flushing, NY 11354
Fax: (718) 353-6288
Email: qfan@hanglaw.com
Attorney for Plaintiff and proposed FLSA Collective

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

Jun Lin Liu, individually and on behalf of all other
employees similarly situated,
                                        Plaintiffs,               Case No.

                          - against -                             COLLECTIVE ACTION
                                                                  COMPLAINT AND JURY
New Dickson Trading, LLC, and Nan Sheng Jiang,                    TRIAL DEMAND

                                        Defendants.



       Plaintiff Jun Lin Liu (“Plaintiff” or “Plaintiff Liu”), on his own behalf and on behalf of all

others similarly situated, by and through his undersigned attorneys, Hang & Associates, PLLC,

hereby files this complaint against the Defendants New Dickson Trading, LLC., and Nan Sheng

Jiang (collectively “Defendants”), alleges and shows the Court the following:


                                           INTRODUCTION


       1.      This is an action brought by Plaintiff on his own behalf and on behalf of similarly

               situated employees, including delivery drivers, and dispatchers, and all other non-

               exempt employees of the Defendants, alleging violations of the Fair Labor

               Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) and the New Jersey Wage and

               Hour Law, N.J.S.A.§34:11-56 et seq. (“NJWHL” hereinafter), arising from
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 2 of 20 PageID: 2




          Defendants’ various willful and unlawful employment policies, patterns and/or

          practices.

    2.    Upon information and belief, Defendants have willfully and intentionally

          committed widespread violations of the FLSA and NJWHL by engaging in a

          pattern and practice of failing to pay their employees, including Plaintiff,

          compensation for all hours worked, overtime compensation for all hours worked

          over forty (40) each week, and improper retention of tips.

    3.    Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the

          Defendants: (1) unpaid minimum wages, (2) unpaid overtime wages, (3) liquidated

          damages, (4) prejudgment and post-judgment interest; and (5) attorneys’ fees and

          costs.

    4.    Plaintiff further alleges pursuant to NJWHL that he is entitled to recover from the

          Defendants: (1) unpaid minimum wages, (2) unpaid overtime wages, (3) liquidated

          damages, (4) prejudgment and post-judgment interest; and (5) attorneys’ fees and

          costs.


                           JURISDICTION AND VENUE


    5.    This Court has original federal question jurisdiction over this controversy under 29

          U.S.C. §216(b), 28 U.S.C. § 1331, and has supplemental jurisdiction over the

          NJWHL claims pursuant to 28 U.S.C. § 1367(a).

    6.    Venue is proper in the United States District Court for the District of New Jersey

          pursuant to 28 U.S.C. §§ 1391(b) and (c), because Defendants conduct business in




                                           2
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 3 of 20 PageID: 3




          this District, and the acts and omissions giving rise to the claims herein alleged took

          place in this District.




                                     PLAINTIFFS


    7.    Plaintiff Jun Lin Liu (“Mr. Liu”) is a resident of New York State and was employed

          by the Defendants’ delivery company, New Dickson Trading, LLC., (“New

          Dickson” hereinafter) located at 24-15 Urbanowitz Ave, Linden, New Jersey

          07036.

    8.    Plaintiff Liu was hired as a delivery driver, from July 14, 2018, to June 8, 2021.




                                    DEFENDANTS


    9.    Upon information and belief, Defendant, New Dickson had gross sales in excess of

          Five Hundred Thousand Dollars ($500,000) per year. Upon information and belief,

          New Dickson purchased and handled goods moved in interstate commerce.

    10.   New Dickson has about 10 employees. Among them are 5 delivery workers, 4

          delivery staff, and 1 dispatcher.

    11.   Upon information and belief, Defendant Nan Sheng Jiang (“Defendant Jiang”) is

          the officer, and/or managing agent of New Dickson at 24-15 Urbanowitz Ave,

          Linden, New Jersey 07036 and participated in the day-to-day operations of Honshu

          Sushi. He interviewed Plaintiff over the phone and determined Plaintiff’s salary

          rate. During Plaintiff’s employment in New Dickson, Defendant Jiang supervised



                                              3
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 4 of 20 PageID: 4




          him, and handled Plaintiff’s payrolls. He personally pay cash to Plaintiff. Plaintiff

          got paid in a combination of cash and checks.

    12.   Thus, Defendant Chen acted intentionally and maliciously in management and is

          an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated

          thereunder, NJWHL §12:56-2.1 and the regulations thereunder. Therefore,

          Defendant Jiang is jointly and severally liable with New Dickson.

    13.   At all relevant times, the work performed by Plaintiff was directly essential to the

          business operated by New Dickson.

    14.   At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff his

          lawfully earned basic minimum hourly wages and overtime compensation, and

          made improper retention of employees’ tips, in violation of the NJWHL.

    15.   Plaintiff has fulfilled all conditions precedent to the institution of this action and/

          or conditions have been waived.


                              STATEMENT OF FACTS

    16.   Defendants committed the following alleged acts knowingly, intentionally and

          willfully.

    17.   Defendants knew that the nonpayment of basic minimum hourly wages and

          overtime compensation, and the improper retention of Plaintiff’s tips would

          financially injure Plaintiff and similarly situated employees and violate state and

          federal laws.




                                            4
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 5 of 20 PageID: 5




    18.   From July 14, 2018 to June 8, 2021, Plaintiff was hired by Defendants to work as

          a delivery driver for Defendants’ shipping and delivery business located at 24-15

          Urbanowitz Ave, Linden, New Jersey 07036.

    19.   From July 14, 2018 to June 8, 2021, Plaintiff worked 6 days a week with Sunday

          off. From Monday to Saturday, Plaintiff has the same schedule. He would start

          working at 6:00 am every working day. For approximately three days a week,

          Plaintiff has to work until approximately 11:30 pm. For the remaining three days,

          Plaintiff would leave work between 6:00 pm and 8:00 pm. Therefore, from July 14,

          2018 to February 14, 2019, Plaintiff worked in total ninety-one and a half (91.5)

          hours per week.

    20.   From the March 14, 2021 to June 26, 2019, Plaintiff was working on the same

          schedule taking Sunday. Thus, Plaintiff worked 6 days and in total 91.5 hours per

          week.

    21.   From July 14, 2018 to February 14, 2019, Plaintiff was paid at a fixed rate of $2,600

          per month, regardless of his actual hours worked. Defendants paid Plaintiff monthly

          in cash.

    22.   From February 15, 2019 to June 26, 2019, Plaintiff was paid at a fixed rate of $2,800

          per month, regardless of his actual hours worked. Defendants paid Plaintiff monthly

          in cash.

    23.   From March 14, 2021 to June 8, 2021, Plaintiff was paid at a fixed rate of $3,000

          per month, regardless of his actual hours worked. Defendants paid Plaintiff monthly

          in cash.




                                            5
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 6 of 20 PageID: 6




    24.   Defendants did not compensate Plaintiff for all hours he worked at the minimum

          wage that is required by the NJWHL.

    25.   Defendants did not count or compensate Plaintiff for overtime wages according to

          state and federal laws.

    26.   Defendants committed the following alleged acts knowingly, intentionally and

          willfully.

    27.   While employed by Defendants, Plaintiff was not exempt under federal and state

          laws requiring employers to pay employees overtime.

    28.   Defendants did not provide Plaintiff and other employees with written notices about

          the terms and conditions of their employment upon hire in relation to their rate of

          pay, regular pay cycle and rate of overtime pay.

    29.   Defendants committed the foregoing acts against the Plaintiff, the FLSA Collective

          Plaintiffs.


                        COLLECTIVE ACTION ALLEGATIONS

    30.   Defendants knowingly and willfully operated their business with a policy of not

          paying Plaintiff and other similarly situated employees either the FLSA overtime

          rate (of time and one-half), or the New Jersey State overtime rate (of time and one-

          half), in violation of the FLSA and NYWHL and the supporting federal and New

          Jersey State Department of Labor Regulations.

    31.   Plaintiff brings this action individually and on behalf of all other and former non-

          exempt employees who have been or were employed by the Defendants for up to

          the last three (3) years, through entry of judgment in this case (the “Collective




                                           6
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 7 of 20 PageID: 7




          Action Period”) and whom failed to receive overtime compensation for all hours

          worked in excess of forty (40) hours per week (the “Collective Action Members”),

          and have been subject to the same common decision, policy, and plan to not provide

          required wage notices at the time of hiring, in contravention to federal and state

          labor laws.

    32.   Upon information and belief, the Collection Action Members are so numerous the

          joinder of all members is impracticable. The identity and precise number of such

          persons are unknown, and the facts upon which the calculations of that number may

          be ascertained are presently within the sole control of the Defendants. Upon

          information and belief, there are more than Twenty (20) Collective Action

          members, who have worked for or have continued to work for the Defendants

          during the Collective Action Period, most of whom would not likely file individual

          suits because they fear retaliation, lack adequate financial resources, access to

          attorneys, or knowledge of their claims. Therefore, Plaintiff submits that this case

          should be certified as a collection action under the FLSA, 29 U.S.C. §216(b).

    33.   Plaintiff will fairly and adequately protect the interests of the Collective Action

          Members, and has retained counsel that is experienced and competent in the field

          of employment law and class action litigation. Plaintiff has no interests that are

          contrary to or in conflict with those members of this collective action.

    34.   This action should be certified as collective action because the prosecution of

          separate action by individual members of the collective action would risk creating

          either inconsistent or varying adjudication with respect to individual members of

          this class that would as a practical matter be dispositive of the interest of the other


                                            7
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 8 of 20 PageID: 8




          members not party to the adjudication, or subsequently impair or impede their

          ability to protect their interests.

    35.   A collective action is superior to other available methods for the fair and efficient

          adjudication of this controversy, since joinder of all members is impracticable.

          Furthermore, inasmuch as the damages suffered by individual Collective Action

          Members may be relatively small, the expense and burden of individual litigation

          makes it virtually impossible for the members of the collective action to

          individually seek redress for the wrongs done to them. There will be no difficulty

          in the management of this action as collective action.

    36.   Questions of law and fact common to members of the collective action predominate

          over questions that may affect only individual members because Defendants have

          acted on grounds generally applicable to all members. Among the questions of fact

          common to Plaintiff and other Collective Action Members are:

          a. Whether the Defendants employed Collective Action members within the

              meaning of the FLSA;

          b. Whether the Defendants failed to pay the Collective Action Members overtime

              wages for all hours worked above forty (40) each workweek in violation of the

              FLSA and the regulation promulgated thereunder;

          c. Whether the Defendants’ violations of the FLSA are willful as that terms is used

              within the context of the FLSA; and,

          d. Whether the Defendants are liable for all damages claimed hereunder, including

              but not limited to compensatory, punitive, and statutory damages, interest, costs

              and disbursements and attorneys’ fees.


                                                8
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 9 of 20 PageID: 9




    37.   Plaintiff knows of no difficulty that will be encountered in the management of this

          litigation that would preclude its maintenance as a collective action.

    38.   Plaintiff and others similarly situated have been substantially damaged by

          Defendants’ unlawful conduct.


                              STATEMENT OF CLAIM

                                       COUNT I

          [Violations of the Fair Labor Standards Act—Overtime Wages
           Brought on behalf of the Plaintiff and the FLSA Collective]

    39.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

          though fully set forth herein.

    40.   The FLSA provides that no employer engaged in commerce shall employ a covered

          employee for a work week longer than forty (40) hours unless such employee

          receives compensation for employment in excess of forty (40) hours at a rate not

          less than one and one-half times the regular rate at which he or she is employed, or

          one and one-half times the minimum wage, whichever is greater. 29 USC §207(a).

    41.   The FLSA provides that any employer who violates the provisions of 29 U.S.C.

          §207 shall be liable to the employees affected in the amount of their unpaid

          overtime compensation, and in an additional equal amount as liquidated damages.

          29 USC §216(b).

    42.   Also, pursuant to NJWHL 12:56-6.1, for each hour of working time in excess of 40

          hours in any week, except for those exemptions set forth in N.J.S.A. 34:11-56a4 or

          as provided in N.J.A.C. 12:56-7.1, every employer shall pay to each of his or her




                                            9
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 10 of 20 PageID: 10




           employees, wages at a rate of not less than 1 and ½ times such employee’s regular

           hourly wage.

     43.   Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime pays

           violated the FLSA.

     44.   Here, Plaintiff Liu worked 91.5 hours a during all relevant times.

     45.   However, from July 14, 2018 to February 14, 2019, Plaintiff was paid at a fixed

           rate of $2,600 per month, regardless of his actual hours worked. Defendants paid

           Plaintiff monthly in cash.

     46.   From February 15, 2019 to June 26, 2019, Plaintiff was paid at a fixed rate of $2,800

           per month, regardless of his actual hours worked. Defendants paid Plaintiff monthly

           in cash.

     47.   From March 14, 2021 to June 8, 2021, Plaintiff was paid at a fixed rate of $3,000

           per month, regardless of his actual hours worked. Defendants paid Plaintiff monthly

           in cash.

     48.   Therefore, at all relevant times, Defendants had, and continue to have, a policy of

           practice of refusing to pay overtime compensation at the statutory rate of time

           and a half to Plaintiff and Collective Action Members for all hours worked in

           excess of forty (40) hours per workweek, which violated and continues to

           violate the FLSA, 29 U.S.C. §§201, et seq., including 29 U.S.C. §§207(a)(1) and

           215(a).

     49.   The FLSA and supporting regulations required employers to notify employees of

           employment law requirements. 29 C.F.R. §516.4.




                                            10
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 11 of 20 PageID: 11




     50.   Defendants willfully failed to notify Plaintiff and FLSA Collective of the

           requirements of the employment laws in order to facilitate their exploitation of

           Plaintiff’s and FLSA Collectives’ labor.

     51.   Defendants knowingly and willfully disregarded the provisions of the FLSA

           and NJWHL as evidenced by their failure to compensate Plaintiffs and the FLSA

           Collective the statutory overtime rate of time and one half for all hours worked in

           excess of forty (40) per week when they knew or should have known such was due

           and that failing to do so would financially injure the Plaintiff and Collective Action

           members. Therefore, Plaintiff and the FLSA collection shall recover from

           Defendants their unpaid overtime wages, and in an additional equal amount as

           liquidated damages.

     52.   Despite of FLSA 3(m), FLSA has required that, “employers must provide the

           following information to a tipped employee before the employer may use the FLSA

           3(m) tip credit: ... 5) that the tip credit will not apply to any tipped employee unless

           the employee has been informed of these tip credit provisions.”

     53.   Here, Plaintiff Cao was never informed of those tip credit provisions. Neither was

           there any agreement about tip credits. Therefore, tips received by Plaintiff Cao

           could not be considered as tip credits because during the entire employment, tips

           were excluded from wages, according to Plaintiff’s understanding.




                                        COUNT II

                     [Violations of the NJWHL—Overtime Wages
                             Brought on behalf of Plaintiff]


                                             11
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 12 of 20 PageID: 12




     54.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

           though fully set forth herein.

     55.   NJWHL 12:56-6.1 provides that, for each hour of working time in excess of 40

           hours in any week, except for those exemptions set forth in N.J.S.A. 34:11-56a4 or

           as provided in N.J.A.C. 12:56-7.1, every employer shall pay to each of his or her

           employees, wages at a rate of not less than 1 and ½ times such employee’s regular

           hourly wage.

     56.   Defendants’ failure to pay Plaintiff his overtime pays violated the NJWHL.

     57.   Here, as discussed above, Plaintiff Liu worked 91.5 hours a during all relevant

           times.

     58.   However, from July 14, 2018 to February 14, 2019, Plaintiff was paid at a fixed

           rate of $2,600 per month, regardless of his actual hours worked. Defendants paid

           Plaintiff monthly in cash.

     59.   From February 15, 2019 to June 26, 2019, Plaintiff was paid at a fixed rate of $2,800

           per month, regardless of his actual hours worked. Defendants paid Plaintiff monthly

           in cash.

     60.   From March 14, 2021 to June 8, 2021, Plaintiff was paid at a fixed rate of $3,000

           per month, regardless of his actual hours worked. Defendants paid Plaintiff monthly

           in cash.

     61.   Therefore, at all relevant times, Defendants had, and continue to have, a policy of

           practice of refusing to pay overtime compensation at the statutory rate of time




                                            12
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 13 of 20 PageID: 13




               and a half to Plaintiff for all hours worked in excess of forty (40) hours per

               workweek, which violated and continues to violate the NJWHL.

       62.     The NJWHL and supporting regulations required employers to notify employees of

               employment law requirements. NJWHL 8:43E-8.6 et seq.

       63.     Defendants willfully failed to notify Plaintiff of the requirements of the

               employment laws in order to facilitate their exploitation of Plaintiff’s labor.

       64.     Defendants knowingly and willfully disregarded the provisions of the FLSA

               and NJWHL as evidenced by their failure to compensate Plaintiffs and the FLSA

               Collective the statutory overtime rate of time and one half for all hours worked in

               excess of forty (40) per week when they knew or should have known such was due

               and that failing to do so would financially injure the Plaintiff and Collective Action

               members. Therefore, Plaintiff and the FLSA collection shall recover from

               Defendants their unpaid overtime wages, and in an additional equal amount as

               liquidated damages.



                                           COUNT III

               [Violations of the Fair Labor Standards Act—Minimum Wages
                 Brought on behalf of the Plaintiff and the FLSA Collective]

       56.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       57.     The FLSA requires employers of covered employees who are not otherwise exempt

to pay these employees a minimum wage of not less than $7.25 per hour effective July 24, 2009.




                                                13
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 14 of 20 PageID: 14




       59.    The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC §216(b).

       65.    Here, Plaintiff Liu worked 91.5 hours a during all relevant times.

       66.    However, from July 14, 2018 to February 14, 2019, Plaintiff was paid at a fixed

              rate of $2,600 per month, regardless of his actual hours worked. Defendants paid

              Plaintiff monthly in cash. Therefore, Plaintiff was paid $6.56 per hour.

       67.    From February 15, 2019 to June 26, 2019, Plaintiff was paid at a fixed rate of $2,800

              per month, regardless of his actual hours worked. Defendants paid Plaintiff monthly

              in cash. Therefore, Plaintiff was paid $7.06 per hour.

       68.    From March 14, 2021 to June 8, 2021, Plaintiff was paid at a fixed rate of $3,000

              per month, regardless of his actual hours worked. Defendants paid Plaintiff monthly

              in cash. Therefore, Plaintiff was paid $7.57 per hour.

       69.    Thus, at all relevant times, Plaintiff was paid below both the FLSA minimum wage

              rate ($7.50 per hour), and the New Jersey state minimum wage rate.

       70.    Defendants’ failure to pay Plaintiff at the required statutory minimum wage rate

              violates the FLSA.

       71.    Defendants knowingly and willfully disregarded the provisions of the FLSA

              as evidenced by their failure to compensate Plaintiff and the FLSA Collective at

              the statutory minimum wage rate violates when they knew or should have known

              such was due and that failing to do so would financially injure the Plaintiff and

              Collective Action members. Therefore, Plaintiff and the FLSA collection shall




                                               14
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 15 of 20 PageID: 15




           recover from Defendants their unpaid minimum wages, and additionally an equal

           amount as liquidated damages.


                                       COUNT IV

                  [Violations of the NJWHL—Minimum Wages
             Brought on behalf of the Plaintiff and the FLSA Collective]

     72.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

           though fully set forth herein.

     73.   N.J.A.C. 12:56-3.1 provides the New Jersey State minimum wage rate, and the rate

           is adjusted every year. Pursuant to N.J.A.C. 12:56-3.1, in 2016, the minimum wage

           rate was 8.38; in 2017, the minimum wage rate was $8.44 per hour; On or after

           January 1, 2018 the minimum wage rate was $8.60 per hour.”; and on or after

           January 1, 2019, and before July 1, 2019, the rate became $8.85 per hour.

     74.   Here, Plaintiff Liu worked 91.5 hours a during all relevant times.

     75.   However, from July 14, 2018 to February 14, 2019, Plaintiff was paid at a fixed

           rate of $2,600 per month, regardless of his actual hours worked. Defendants paid

           Plaintiff monthly in cash. Therefore, Plaintiff was paid $6.56 per hour.

     76.   From February 15, 2019 to June 26, 2019, Plaintiff was paid at a fixed rate of $2,800

           per month, regardless of his actual hours worked. Defendants paid Plaintiff monthly

           in cash. Therefore, Plaintiff was paid $7.06 per hour.

     77.   From March 14, 2021 to June 8, 2021, Plaintiff was paid at a fixed rate of $3,000

           per month, regardless of his actual hours worked. Defendants paid Plaintiff monthly

           in cash. Therefore, Plaintiff was paid $7.57 per hour.




                                            15
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 16 of 20 PageID: 16




       78.     Thus, at all relevant times, Plaintiff was paid below the New Jersey state minimum

               wage rate.

       79.     Defendants’ failure to pay Plaintiff at the required statutory minimum wage rate

               violates NJWHL, and NJAC.

       80.     Defendants knowingly and willfully disregarded the provisions of the NJWHL

               as evidenced by their failure to compensate Plaintiff and the FLSA Collective at

               the statutory minimum wage rate violates when they knew or should have known

               such was due and that failing to do so would financially injure the Plaintiff and

               Collective Action members. Therefore, Plaintiff and the FLSA collection shall

               recover from Defendants their unpaid minimum wages, and additionally an equal

               amount as liquidated damages.




                                         Prayer For Relief

       WHEREFORE, Plaintiff, on behalf of himself, and the FLSA collective, respectfully

request that this court enter a judgment providing the following relief:

       a)     Authorizing plaintiff at the earliest possible time to give notice of this collective

       action, or that the court issue such notice, to all persons who are presently, or have been

       employed by defendants as non-exempt tipped or non-tipped employees. Such notice shall

       inform them that the civil notice has been filed, of the nature of the action, of their right to

       join this lawsuit if they believe they were denied proper hourly compensation and premium

       overtime wages;

       b)      Certification of this case as a collective action pursuant to FLSA;




                                                 16
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 17 of 20 PageID: 17




     c)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members

     of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

     them to assert timely FLSA claims and state claims in this action by filing individual

     Consent to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and his

     counsel to represent the Collective Action Members;

     d)     A declaratory judgment that the practices complained of herein are unlawful under

     FLSA and NJWHL;

     e)     An injunction against New Dickson Trading, LLC, its officers, agents, successors,

     employees, representatives, and any and all persons acting in concert with them as provided

     by law, from engaging in each of unlawful practices and policies set forth herein;

     f)     An award of unpaid overtime wages due under FLSA and NYWHL, whichever is

     greater;

     g)     An award of unpaid minimum wages due under FLSA and NYWHL, whichever is

     greater;

     h)         An award of liquidated and/or punitive damages as a result of Defendants’

     knowing and willful failure to pay overtime compensation pursuant to 29 U.S.C. §216;

     i)     An award of liquidated and/ or punitive damages as a result of Defendants’ willful

     failure to pay overtime compensation pursuant to NJWHL;

     j)         An award of liquidated and/or punitive damages as a result of Defendants’

     knowing and willful failure to pay minimum wages pursuant to 29 U.S.C. §207(a);

     k)         An award of liquidated and/or punitive damages as a result of Defendants’

     knowing and willful failure to pay minimum wages pursuant to NJWHL;

     l)         An award of costs and expenses of this action together with reasonable attorneys’


                                               17
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 18 of 20 PageID: 18




       and expert fees pursuant to 29 U.S.C. §216(b) and NJWHL 34:11-56a25.;

       m)      The cost and disbursements of this action;

       n)      An award of prejudgment and post-judgment fees;

       and

       o)      Such other and further legal and equitable relief as this Court deems necessary, just,

       and proper.

                                    JURY TRIAL DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, the Plaintiff, on behalf of

himself and the Collective Action Members, demands a trial by jury on all questions of fact raised

by the complaint.



Dated: Flushing, New York

August 18, 2021                                       HANG & ASSOCIATES, PLLC.

                                                             /s Qinyu Fan

                                                      Qinyu Fan, Esq.
                                                      136-20 38th Avenue, Suite 10G
                                                      Flushing, New York 11354
                                                      Tel: 718.353.8588
                                                      qfan@hanglaw.com
                                                      Attorneys for Plaintiffs




                                                18
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 19 of 20 PageID: 19




                       EXHIBIT 1




                                     19
Case 2:21-cv-15779-ES-JSA Document 1 Filed 08/20/21 Page 20 of 20 PageID: 20
